UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4394


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WESLEY LESHAWN BARNETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00479-WO-1)


Submitted:   February 24, 2017                Decided:    March 1, 2017


Before GREGORY,   Chief   Judge,   and   NIEMEYER   and   DIAZ,   Circuit
Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
Robert Albert Jamison Lang, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wesley     Leshawn      Barnett         pled    guilty        to    one       count     of

possession of a firearm in furtherance of a drug trafficking

crime,    in     violation     of    18       U.S.C.   §   924(c)(1)(A)(i)              (2012).

Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the parties agreed on

a     60-month    sentence     of     imprisonment.             The       district       court

sentenced      Barnett   to    60     months’       imprisonment          and    5    years    of

supervised       release.      He     now      appeals.      Appellate          counsel       has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    questioning        whether         the   district    court       complied          with

Fed. R. Crim. P. 11 and whether the sentence was reasonable.

        Counsel questions whether the district court substantially

complied with Rule 11 in accepting Barnett’s guilty plea, but

does not identify any specific error committed during the plea

hearing.       Because Barnett did not move in the district court to

withdraw his guilty plea, we review this issue for plain error.

United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).                                     To

establish plain error, Barnett must demonstrate that (1) the

district    court    committed        an      error;   (2)     the    error      was     plain;

(3) the error affected his substantial rights; and (4) the error

“seriously        affect[s]         the       fairness,      integrity           or      public

reputation of judicial proceedings.”                    Puckett v. United States,

556 U.S. 129, 135 (2009) (internal quotation marks omitted).                                   In

the    guilty     plea   context,         a    defendant       meets      his        burden    of

                                               2
demonstrating that an error affected his substantial rights by

showing a reasonable probability that he would not have pled

guilty but for the Rule 11 omission.                Sanya, 774 F.3d at 816.

       Our review of the transcript of the guilty plea hearing

leads      us   to    conclude      that   the    district    court      substantially

complied with the mandates of Rule 11 in accepting Barnett’s

guilty plea and that any omissions by the district court did not

affect      Barnett’s        substantial    rights.         See   United       States   v.

Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).                       Because Barnett

has failed to show that the district court’s acceptance of his

guilty plea warrants reversal, we affirm his conviction.

       Counsel        also    questions     the   reasonableness         of    Barnett’s

sentence.        However, we lack jurisdiction to review Barnett’s

sentence of imprisonment because the district court sentenced

Barnett in accordance with the terms of his Rule 11(c)(1)(C)

agreement, and Barnett’s sentence is not unlawful or expressly

based      on   the    Sentencing      Guidelines.          See   United       States   v.

Williams, 811 F.3d 621, 622 (4th Cir. 2016).                      To the extent that

we   may    retain      jurisdiction       over   Barnett’s       supervised      release

sentence        because       the   plea    agreement       did    not     include      an

agreed-upon term of supervised release, we conclude that the

district court did not plainly err in imposing the five-year

term       of    supervised         release.          See     United          States    v.

Aplicano-Oyuela, 792 F.3d 416, 421-22 (4th Cir. 2015) (reviewing

                                             3
supervised release sentence for plain error where defendant did

not   object       to    imposition     of    supervised          release     in    district

court).        Therefore,        we    dismiss       Barnett’s          challenge    to   his

sentence      of    imprisonment        and        affirm    Barnett’s       sentence      of

supervised release.

      In     accordance      with     Anders,       we   have     reviewed     the    entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm Barnett’s conviction and supervised

release      sentence,       and      dismiss       Barnett’s       challenge        to   his

sentence      of    imprisonment.         This       court       requires    that    counsel

inform Barnett, in writing, of the right to petition the Supreme

Court   of    the       United   States      for    further       review.      If    Barnett

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                              Counsel’s

motion must state that a copy thereof was served on Barnett.

      We dispense with oral argument because the facts and legal

contentions        are    adequately      presented         in    the    materials    before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED IN PART;
                                                                         DISMISSED IN PART




                                              4